Citation Nr: 9932839	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has PTSD. 

2.  The RO denied service connection for a low back 
disability in August 1994, and that decision was not 
appealed.  

3.  Evidence received since the August 1994 decision is not 
so significant that it must be considered in order to decide 
the merits of the claim fairly.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for PTSD, and therefore there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.304(f) (1999).

2.  The August 1994 decision of the RO denying service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105(c) (West 1991).

3.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disability is not reopened.  38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

The Court of Appeals for Veterans Claims has explained that 
eligibility for PTSD service connection requires the presence 
of 3 elements: (1) A current, clear diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and sufficiency of the claimed in-service stressor for 
purposes of a clinical diagnosis); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
the current symptomatology and the specific claimed in-
service stressor.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).

A review of the veteran's service medical records reveals no 
presence of PTSD or other chronic mental disorder during his 
period of active duty service.  The veteran had a normal 
psychiatric evaluation on separation examination in September 
1976.

VA medical records dated from October 1982 to April 1998 show 
diagnoses and treatment for schizophrenia and bipolar 
disorder.  

The veteran testified that he has been diagnosed as a 
schizophrenic, but he has some symptoms of PTSD.  His 
reported stressors included: witnessed a helicopter crash, 
witnessed racial fighting, discovered a soldier who had hung 
himself.  He reported that he began having nightmares in 
1972.   

VA psychiatric evaluations as recent as April 1998 are 
negative for a diagnosis of PTSD.  Although the psychologist 
noted that the results of the Mississippi Scale for PTSD 
suggested the diagnostic criteria, he also noted that the 
test results should be viewed with caution  because of the 
invalidity of the MMPI-2 test results.  The psychiatrist 
specifically did not find PTSD.  The veteran testified that 
he had symptoms of PTSD but his assertions are not competent 
medical evidence of a diagnosis of PTSD.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

The regulation is clear that, in order to establish service 
connection for PTSD, there must be a clear diagnosis of the 
disorder.  38 C.F.R. § 3.304(f).  Here, there is none.  As 
there is no competent medical evidence of current disability, 
the claim is not well grounded.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for a low back disability, the 
Board considers all evidence submitted by the appellant or 
obtained on his behalf since the last final denial in order 
to determine whether this claim must be reopened and 
readjudicated on its merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision. 38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999).  Where as here, a final RO decision 
existed on a claim, i.e., in August 1994, that claim may not 
be thereafter reopened and allowed, and a claim based upon 
the same factual basis may not be considered by the Board. 38 
U.S.C.A § 7104(b) (West 1991).  The exception is that if new 
and material evidence is presented or secured with respect to 
the claim, the Secretary shall reopen the claim and review 
the former disposition.  See 38 U.S.C. § 5108, 7104. The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. § 
5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Federal 
Circuit held in Hodge that the legal standard that remains 
valid was that contemplated under 38 C.F.R. § 3.156(a) that 
requires that in order for new evidence to be material, the 
new evidence should "bear directly and substantially upon the 
specific matter under consideration . . . [and must be] so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled. 

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a- 
change-in-outcome prong established by Colvin. There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 209 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Where a veteran has served for 90 days or more during 
a period of war, or during peacetime service after December 
31, 1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Factual Background

The RO denied service connection for a low back disability in 
August 1994.  The evidence of record at the time of that 
decision was as follows:

Service medical records which show that the veteran was seen 
in July 1974 with complaints of low back pain times one week.  
On examination, straight leg raising was negative.  Heel and 
toe walk was unremarkable.  Muscle tenseness in the lumbar at 
the curvature was noted.  Trunk flexion was good with mild 
discomfort.  Knee jerk reflex appeared to be good and 
responsive.  The assessment was back strain.  The veteran's 
August 1976 separation examination showed a normal spine and 
musculoskeletal evaluation.  

On a VA examination in August 1990 the veteran reported a 
history of a back injury in service and complained of back 
pain.  On the musculoskeletal system examination findings 
were negative for back pathology.

The veteran was accorded a VA examination in February 1994.  
At that time, he reported that he sustained a back injury 
during service.  He reported that he did not seek medical 
attention.  He reported that over the years the pain had 
increased.  On examination of the back, there was no spinal 
tenderness, but the veteran complained of tenderness in the 
lower back area.  The veteran was able to bend over with free 
range of motion.  Straight leg raising was to 90 degrees, 
bilaterally with no pain.  Lower extremities strength was 5/5 
in motor strength and there was no pertinent sensory 
abnormality.  The impression was low back pain.  The examiner 
noted that the examination was unremarkable except for the 
veteran's subjective pain in certain positions.  X-rays 
revealed degenerative arthritis of posterior facet joints L5-
S1, degenerative spondylosis and degenerative disc disease.  

Evidence received since the RO's 1994 decision is as follows:

VA outpatient treatment records dated from August to 
September 1997 show that the veteran was seen with complaints 
of arthritis pain in his back.  

VA medical statement dated in November 1997 shows a diagnosis 
of history of chronic back pain.  

VA X-rays of the lumbosacral spine taken in December 1997 
show mild spondylosis.  The intervertebral disks appeared 
unremarkable.  Possible pars defect of the right portion of 
the third vertebral body was noted.  It was also noted that 
this could possibly be secondary to small bowel gas overlying 
the area.  

The veteran was accorded a personal hearing in February 1999.  
At that time, he testified that he had no preservice back 
problems.  He reported that he hurt his back in service when 
he lifted artillery rounds.  He also reported an incident 
wherein he was jarred as a passenger in a truck.  He reported 
that he began treatment for his back in the late 1980's.  He 
reported current treatment with a private physician.  

Analysis

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was that degenerative arthritis of the lumbosacral spine was 
not shown in service or within the one-year presumptive 
period following service.  Evidence submitted or obtained in 
support of the appellant's petition includes VA outpatient 
treatment reports dated in 1997, VA X-rays taken in December 
1997, and testimony offered at a hearing before a Hearing 
Officer at the RO in February 1999.

The Board finds that the above evidence is new in that it has 
not been previously considered in the adjudication of the 
appellant's claim for service connection for a low back 
disability.  However, it is not found to be material as it 
fails to address the issue at hand in this case, 
specifically, the incurrence of a degenerative arthritis of 
the lumbosacral spine during service or within the one-year 
presumptive period following service.  While the additional 
evidence submitted in support of the appellant's claim 
documents treatment for complaints of low back pain, there is 
no evidence to relate any current low back disability to the 
veteran's period of service.  Accordingly, since this 
evidence fails to address the onset or etiology of the low 
back disability it is not found to be significant enough, 
either by itself or in connection with evidence already of 
record, that it must be considered in order to fairly decide 
the merits of the claim.  Hodge v. West; 38 C.F.R. § 3.156.

The appellant's assertions and testimony regarding the 
relationship between his low back disability and service have 
been carefully considered by the Board.  However, any 
relationship between complaints and diagnoses involves 
medical opinions and the appellant as a lay person is not 
competent to offer medical opinions.  In the absence of such 
expert opinion, these statements are not deemed to be of 
sufficient probative value to be material and serve as the 
basis for reopening the appellant's claim.  See Espirtu v. 
Derwinski, 2 Vet.App. 492 (1992)(where the Court held that 
the lay neighbors of the veteran were not capable, on the 
facts as presented, of providing a probative diagnosis as to 
the cause of the veteran's death and, hence, this evidence is 
not material).

In view of the above and the lack of any additional new and 
material evidence, the appellant's petition to reopen the 
claim for service connection for a low back disability is 
denied.


ORDER

Service connection for PTSD is denied.  

New and material evidence having not been submitted, the 
claim of service connection for a low back disability is not 
reopened.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

